       Case: 3:20-cv-00470-bbc Document #: 13 Filed: 08/27/20 Page 1 of 1




                 NOTICE OF APPEAL TO THE COURT OF APPEALS FROM A JUDGMENT

                                  OR ORDER OF A DISTRICT COURT

              UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WISCONSIN

                                                                         CASE NO: 20-CV-470-BBC

PLAINTIFF

KHALED SHABANI                                                                        c




VS.


                                                                                          r

DEFENDANT                                                                                     CO


KRAIG KALKA & KENNETH BROWN.

NOTICE IS HEREBY GIVEN THAT (KHALED SHABANI) PLAINTIFF. DEFENDANTS. IN THE ABOVE NAMED
CASE, HEREBY APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE 7 CIRCUIT FROM THE FINAL
JUDGMENT FROM AN ORDER DESCRIBING IT ENTERED IN THIS ACTION ON THE 7/28/2020.

KHALED SHABANI
4620 FREY ST APT421
MADISON .W1.53705
8/27/2020

            (AS AMENDED APR.22, 1993, EFF.DEC.1, 1993.MAR.27, 2003.EFF.DEC.1, 2003)

CERTIFICAT OF SERVICE: I CERTIFY THAT I HAVE SERVED A TRUE ACCURATE AND CORRECT COPY TO'ALL
PARTY.
